Title: Enclosure: Robert Smith’s List of Batture-Related Papers Sent to Thomas Jefferson, 4 June 1810
From: Smith, Robert
To: 


            
               
                      
                      
                  
            
            List of Papers sent to Mr Jefferson 
                  4th June 1810—
            
              
                
                        
		          
            Govr Claiborne’s Letter.
                3d
                     
                Sepr
                     
                1807—
              
              
                
            Same
                16th
                     
                Sepr
                     
                
            07—
              
              
                
            (with 5 papers inclosed)—
                
              
              
                
            Same
                5th
                     
                Octr
                     
                
            07
              
              
                
            (Decree of the Court inclosed)
                
              
              
                
            Same
                13th
                     
                Novr
                     
                
            07
              
              
                
            Same (two Papers inclosed)
                29th
                     
                Jany
                     
                
            08—
              
              
                
            Same (two Papers inclosed)
                2d
                     
                Jany 
            
         
                
            09—
              
            
            two News Papers. 30th augt 
                   and 17th Sepr.
            
		  Memoire a Consulter. Signed P Derbegny. 21st augt 1807.
            Pieces Probantes—a L’apprie des Droites &c.
            
		  Examin des Droits des Etats Unis &c—
            
              
                Letter from Secy of State to Govr Claiborne
                     
                30th
                     
                Novr
                     
                
                        1807
                     
              
              
                attorney General to Secy of State
                24th
                     
                Octr
                1807—
              
              
                Sameto the President
                24—.
                     
                Octr
                     
                1807
              
            
            
                  Chart of the Batture with ten Papers in the same Packet.
             
           